Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered September 23, 2002 in a proceeding pursuant to CPLR article 78. The judgment dismissed the amended petition and confirmed respondent’s determination finding that petitioner had violated various inmate rules.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly confirmed respondent’s determination finding petitioner guilty of violating inmate rules 103.20 (7 NYCRR 270.2 [B] [4] [ii] [solicitation]) and 107.11 (7 NYCRR 270.2 [B] [8] [ii] [harassment]) and dismissed the amended petition. The charges arose from a letter written and sent by petitioner to a woman outside the correctional facility. Contrary to the contention of petitioner, he was not improperly denied the right to call the recipient of the letter as a witness. Rather, the record before the Hearing Officer establishes that the proposed witness refused to testify (see Matter of Raqiyb v Goord, 261 AD2d 940 [1999]). Present— Green, J.E, Wisner, Scudder, Gorski and Lawton, JJ.